DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
This is the initial office action for application 17/563395 filed 12/28/2021.
Claims 1-20 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over KRONMAN (U.S. 6161534).
Regarding claims 1, 2, 3, 4, 14, 15, and 16, KRONMAN teaches an apparatus and the method for operating that apparatus that makes backyard type gas grills suitable for use with solid fuels such as charcoal. 
The method is elaborated in lines 44-67 of column 4.
A common backyard gas grill is provided.
A cooking grate and passive heat material is removed, exposing the gas burners.  
Supports are placed on the gas burners.
A fuel basket is placed on top of the supports.
The cooking grate is replaced.
The wood charcoal is ignited.  
Food is placed on the cooking grate and cooked. 
KRONMAN differs from the claimed process in that KONMAN teaches in lines 44-67 of column 4, and lines 1-6 of column 5, that operation of the gas grill comprises removing the cooking grate before solid fuel is added to the fuel basket before the cooking grate is replaced.  
However, KRONMAN teaches in lines 1-6 of column 5 that the solid fuel may be wood charcoal.  KRONMAN teaches a cooking grate from a backyard type gas grill.  A conventional cooking grate comprises multiple bars in a parallel formation for food to be placed on.  
KRONMAN also teaches in lines 1-7 of column 3 that the fuel basket is perforated along its bottom with perforations that are preferably about 3/16 inch.  
It would be well within one of ordinary skill in the art that the solid fuel may be preferably 3/16 inch and placed in between the bars of a conventional cooking grate into the fuel basket which is under the cooking grate.
Regarding claim 5, KRONMAN teaches in lines 1-6 of column 5 that the solid fuel may be wood charcoal.
Regarding claims 6-7 and 17-18, KRONMAN teaches in lines 47-64 of column 4 that the supports include radiant heat material, such as radiant bar, ceramic block and lava rocks.  
Regarding claims 8-9, and 19, KRONMAN teaches in lines 1-7 of column 3 that the fuel basket is perforated along its bottom with perforations that are preferably about 3/16 inch.  3/8 inch is 6/16 inch.
One of ordinary skill in the art would expect that the wood charcoal briquettes must be larger than about 3/16 inch to not fall through the perforations in the fuel basket.  The wood charcoal may thus be less than 6/16 inch and greater than 3/16 inch.  The wood charcoal may also be between 4/16 and 6/16 inch.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 10, KRONMAN teaches (such as in the abstract) gas grills.  The gas grills are taught in lines 12-18 of column 1 to use natural gas or propane.
Regarding claims 11-12, KRONMAN teaches in lines 1-6 of column 5 that the solid fuel is ignited with gas burners and then preferably turned off when the solid fuel is ignited.  
Regarding claims 13 and 20, KRONMAN does not explicitly teach that the perforations in the fuel basket make up to 39% to 44% of a surface area of perforated portions of the fuel basket.
However, KRONMAN teaches in lines 1-7 of column 3 that the fuel basket is perforated along its bottom with perforations that are preferably about 3/16 inch and may be round.  
KRONMAN does not appear to explicitly teach that the fuel basket comprises 39%-44% of the fuel basket.
However, this appears to be a design choice and it appears that the fuel basket taught in KRONMAN may comprise 39%-44% of perforations to allow air to flow up and react with the solid fuel in the fuel basket.
Absent evidence to the contrary, it appears that the choice of 39-44% of perforations in the fuel basket would be obvious.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ALPERT (U.S. 6000389) teach a grill that is a combination gas and charcoal grill.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771         



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771